UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CASE NO.: 1:15-CR-378-PGG
UNITED STATES OF AMERICA
Plaintiff,
vs.
FREDY RENAN NAJERA MONTOYA,

Defendant.
/

NOTICE OF APPEARANCE AS COUNSEL

COMES NOW, the undersigned attorney and hereby files his appearance on behalf
of, FREDY RENAN NAJERA MONTOYA and requests that copies of any and all
pleadings, notices, correspondence or other matters pertaining to this cause be directed to

him on behalf of said Defendant.

Respectfully submitted,

/s/ Joaquin Perez

 

JOAQUIN PEREZ, ESQ.
6780 Coral Way

Miami, Florida 33155
Tel: (305) 261-4000

Fax: (305) 662-4067

NY. Bar No.: 5237532

Jplaw1@bellsouth.net
CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a true and correct copy of the foregoing was filed this
4th day of January, 2019 VIA CM/ECF filing system and to all parties of record via the
same system.

/s/ Joaquin Perez

 

Joaquin Perez, Esq.
